DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, (claims 1-11 and 13-20), in the reply filed on 19 May 2022 is acknowledged. Claims 1-1 and 13-20 are considered for examination and 12 is withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, 11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. [U.S. Patent No. 9478334 B2].
Regarding claim 1, Park discloses coil component (e.g., 1, column 3, line 60, Figure 1), comprising: 
a body (e.g., 10, column 4, lines 1-3, Fig. 1);
a coil portion (e.g., comprising 41, 42, column 4, lines 1-9, Fig. 1, 2) embedded in the body 10; and an insulating substrate (e.g., 30) embedded in the body 10, and including a support member (e.g., planar and extended surfaces of insulating substrate 30) supporting the coil portion (41, 42), and first and second connection portions (e.g., extended portions 32 on lateral side surfaces of 30) extending from the support member 30 to opposing side surfaces of the body 10, respectively,
wherein each of the first and second connection portions (32) includes a pair of connection portions (e.g., pair of 32’s on each side of substrate 30) spaced apart from each other (see annotated Figure 3).

    PNG
    media_image1.png
    442
    728
    media_image1.png
    Greyscale

Regarding claim 3, Park discloses the first connection portion includes a pair of first connection portions (e.g., pair of 32’s on one side of substrate 30, see annotated Fig. 3 above) and the second connection portion includes a pair of second connection portions (e.g., pair of 32’s on the other side, see annotated Fig. 3 above), and
a separation distance (e.g., recesses 61) between the pair of first connection portions is equal to a separation distance between the pair of second connection portions (see Fig. 3). 
Regarding claim 4, Park discloses wherein both ends of the coil portion (ends of coils 41, 42) are respectively exposed to opposing end surfaces of the body 10 connecting the opposing side surfaces of the body 10 to each other (column 5, lines 57-60, see Figure 2).
Regarding claim 5, Park discloses the first and second connection portions (e.g., pair of extended portions 32 on both sides of substrate 30) are symmetrical to each other (see Figure 3).
Regarding claim 6, Park discloses wherein the coil portion includes: 
a first coil pattern 41 having a planar and spiral shape and disposed on one side of the insulating substrate 30 (column 4, lines 5-8, Fig. 2);
a second coil pattern 42 having a planar and spiral shape and disposed on another side of the insulating substrate 30 opposing the one side of the insulating substrate 30; and
a via (column 4, lines 32-35) penetrating through the insulating substrate 30 to connect the first coil pattern to the second coil pattern.
Regarding claim 8, Park discloses the body 10 includes an insulating resin and magnetic powder (column 4, lines 9-14).
Regarding claim 9, Park discloses first and second external electrodes (e.g., 21, 22, column 4, lines 18-21, Fig. 1 and 2) disposed on the body 10, and connected to both ends of the coil portion, respectively.
Regarding claim 11, Park discloses the first and second connection portions (e.g., extended portion 32, Fig. 3) do not overlap the coil portion (41, 42) in a stacking direction of the coil portion and the insulting substrate 30.
Regarding claim 13, Park discloses a coil component (e.g., 1, Fig. 1), comprising:
a body 10;
a coil portion (e.g., comprising 41, 42, column 4, lines 1-6, Fig. 2) embedded in the body 10; and
an insulating substrate (e.g. 30) embedded in the body 10, and including a support member (e.g., planar and extended surfaces of insulating substrate 30) supporting the coil portion,
wherein the insulating substrate 30 further includes:
a pair of first connection portions (e.g. pair of extended portion 32 on one side of substrate 30), spaced apart from each other, protruding from the support member 30 and exposed to one side surface of the body10; and a pair of second connection portions (e.g. pair of extended portion 32 on the other side of substrate 30), spaced apart from each other, protruding from the support member and exposed to another side surface of the body 10 opposing the one side surface of the body 10 (see Figure 3).
Regarding claim 15, Park discloses a separation distance (e.g., distance covered by recess 61, Fig. 3) between the pair of first connection portions (pair of 32 on one side of substrate 30) is equal to a separation distance between the pair of second connection portions (e.g. pair of extended portions 32 on the other side) (see Fig. 3).
Regarding claim 16, Park discloses both ends of the coil portion (41, 42) are respectively exposed to opposing end surfaces of the body 10 connecting the opposing side surfaces of the body to each other.
Regarding claim 17, Park discloses the pair of first connection portions (pair of 32’s on one side) and the pair of second connection portions (pair of 32 on the other side of substrate 30) are symmetrical to each other (see Figure 3).
Regarding claim 18, Park discloses the coil portion includes:
a first coil pattern 41 having a planar and spiral shape (see Figure 3) and disposed on one side of the insulating substrate 30;
a second coil pattern 42 having a planar and spiral shape and disposed on another side of the insulating substrate opposing the one side of the insulating substrate; and
a via (column 4, lines 32-35) penetrating through the insulating substrate to connect the first coil pattern 41 to the second coil pattern 41.
Regarding claim 20, Park discloses the first and second connection portions (e.g., extended portion 32, Fig. 3) do not overlap the coil portion (41, 42) in a stacking direction of the coil portion and the insulting substrate 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Patent No. 9478334 B2] in view of Lee et al. [10304620 B2].
Regarding claim 2, Park discloses the body 10 has an active portion (e.g., portion of body 10 in the horizontal center and inner and outer sides of coils 41, 42) with the coil portion disposed therein, and a cover portion (e.g., 11,12 portions of body 10 disposed on upper and lower surfaces of coil) disposed on the active portion (column 4, lines 15-17, Fig. 2).
Park discloses the instant claimed invention discussed above except for a thickness of the active portion is greater than a thickness of the cover portion.
Lee discloses a thickness of an active portion (e.g., height comprising coil 191 above and below substrate 111, indicated by A, column 4, lines 64-67, Figure 2) is greater than a thickness of cover portion (e.g., magnetic material 194 above and below coil 191 in stacking direction, see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of the active portion greater than the cover portion as taught by Lee to provide the inductor device with a coil that has lower resistance and improved inductance.
Regarding claim 7, Park discloses the body 10 has a first cover portion (e.g., 11, portion of body 10 above coil 41, Fig. 2) defined as a portion of the body 10 disposed above the first coil pattern 41 and a second cover portion (e.g., 12) defined as a portion of the body disposed below the first coil pattern 42.
Park discloses the instant claimed invention discussed above except for thicknesses of the first and second coil patterns are greater than thicknesses of the first and second cover portions, respectively.
Lee discloses thicknesses of the first and second coil patterns (e.g., coil patterns 191 disposed above and below substrate 111) are greater than thicknesses of the first and second cover portions (e.g., magnetic material 194 above and below coil patterns 191 in stacking direction, see Fig. 2), respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of the active portion greater than the cover portion as taught by Lee to provide the inductor device with a coil that has lower resistance and improved inductance.
Regarding claim 10, Park discloses an insulating film (e.g., 50, column 6, lines 7-11, Fig. 2) is disposed on an exterior of the coil portion (e.g., 41, 42).
Park discloses the instant claimed invention discussed above except for the insulating film is disposed on an exterior of the insulating substrate.
Lee discloses insulating film (e.g., 193, column 6, lines 6-16, Fig. 2) is disposed on an exterior of the insulating substrate 111 (e.g., portion of 111 along through hole 196).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating film disposed on an exterior of the insulating substrate as taught by Lee to the coil and substrate of Park to provide insulation on the substrate of Park to isolate the substrate from the magnetic material disposed in the through hole to avoid possible short circuit with metal powders of the magnetic materials.
Regarding claim 14, Park discloses the body 10 has an active portion (e.g., portion of body 10 in the horizontal center and inner and outer sides of coils 41, 42) with the coil portion disposed therein, and a cover portion (e.g., 11,12 portions of body 10 disposed on upper and lower surfaces of coil) disposed on the active portion (column 4, lines 15-17, Fig. 2).
Park discloses the instant claimed invention discussed above except for a thickness of the active portion is greater than a thickness of the cover portion.
Lee discloses a thickness of an active portion (e.g., height comprising coil 191 above and below substrate 111, indicated by A, column 4, lines 64-67, Figure 2) is greater than a thickness of cover portion (e.g., magnetic material 194 above and below coil 191 in stacking direction, see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of the active portion greater than the cover portion as taught by Lee to provide the inductor device with a coil that has lower resistance and improved inductance.
Regarding claim 19, Park discloses the body 10 has a first cover portion (e.g., 11, portion of body 10 above coil 41, Fig. 2) defined as a portion of the body 10 disposed above the first coil pattern 41 and a second cover portion (e.g., 12) defined as a portion of the body disposed below the first coil pattern 42.
Park discloses the instant claimed invention discussed above except for thicknesses of the first and second coil patterns are greater than thicknesses of the first and second cover portions, respectively.
Lee discloses thicknesses of the first and second coil patterns (e.g., coil patterns 191 disposed above and below substrate 111) are greater than thicknesses of the first and second cover portions (e.g., magnetic material 194 above and below coil patterns 191 in stacking direction, see Fig. 2), respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of the active portion greater than the cover portion as taught by Lee to provide the inductor device with a coil that has lower resistance and improved inductance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837